19-1761-cv
    Compunnel Software Group Inc. v. Gupta


                                   UNITED STATES COURT OF APPEALS
                                       FOR THE SECOND CIRCUIT

                                             SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

            At a stated term of the United States Court of Appeals for the Second Circuit, held at the
    Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
    20th day of September, two thousand twenty-one.

    PRESENT:
                JOHN M. WALKER, JR.,
                WILLIAM J. NARDINI,
                STEVEN J. MENASHI,
                      Circuit Judges.
    _______________________________________

    COMPUNNEL SOFTWARE GROUP, INC.,

                               Petitioner-Counter-
                               Claimant-Counter-
                               Defendant-Appellee,

                      v.                                                       19-1761

    ARVIND GUPTA,

                               Respondent-Counter-
                               Defendant-Counter-
                               Claimant-Appellant,

    MARTY WALSH, in his official capacity as
    Secretary, United States Department of Labor,

                      Respondent-Counter-
                      Defendant-Appellee.
    _______________________________________

    FOR PETITONER-COUNTER-
CLAIMANT-COUNTER-
DEFENDANT-APPELLEE:                            SANJAY CHAUBEY,
                                               Law Offices of Sanjay Chaubey,
                                               New York, NY.

FOR RESPONDENT-COUNTER-
DEFENDANT-COUNTER-
CLAIMANT-APPELLANT:                            ARVIND GUPTA, pro se,
                                               New York, NY.

FOR RESPONDENT-COUNTER-
DEFENDANT-APPELLEE:                            BRANDON M. WATERMAN, Benjamin H. Torrance,
                                               Assistant United States Attorneys, for Geoffrey S.
                                               Berman, United States Attorney for the Southern
                                               District of New York, New York, NY.


       Appeal from an order of the United States District Court for the Southern District of New
York (Abrams, J.).

    UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND
DECREED that the judgment of the district court is AFFIRMED.

        Arvind Gupta, pro se, appeals from a series of district court orders in his proceeding against
his former employer, Compunnel Software Group, Inc., and his petition for review of an
administrative proceeding before an Administrative Law Judge (“ALJ”) and the Administrative
Review Board (“ARB”) of the U.S. Department of Labor (“DOL”). Compunnel employed Gupta
from 2007 to 2009. In 2008, Gupta filed an administrative complaint against Compunnel before
the Wage and Hour Division (“WHD”) of the DOL, alleging violations of the H-1B visa program
under the Immigration and Nationality Act (INA) based on failure to pay required wages.
Ultimately, in 2016, the parties entered into a settlement agreement and the ALJ dismissed the
matter pursuant to the agreement. Gupta then repudiated the settlement agreement and sought
review by the ARB. The ARB denied his petition for review on the grounds that the settlement
agreement was facially valid and the ARB did not have the authority to review Gupta’s collateral
attacks on the agreement’s validity. Gupta then sought review in the district court. After
discovery, the district court granted Compunnel’s and the DOL’s motions for summary judgment
and denied Gupta’s cross-motion for partial summary judgment, reasoning that the DOL’s decision
was not arbitrary and capricious because the settlement agreement was valid, the approval was
procedurally proper, and the agreement was otherwise fair and reasonable. Gupta moved for
reconsideration; the district court denied the motion. Gupta then appealed from the order denying
reconsideration, the order and judgment granting Compunnel summary judgment, and several
earlier orders. We assume the parties’ familiarity with the record. Because the district court
correctly concluded that the settlement agreement was valid and enforceable, its judgment is
affirmed, and Gupta’s appeals from the prior orders are moot. See Chevron Corp. v. Donziger,
990 F.3d 191, 202 n.6 (2d Cir. 2021); Wallach v. Lieberman, 366 F.2d 254, 259 (2d Cir. 1966).
                                                  2
        When reviewing a district court’s “grant of summary judgment involving a claim brought
under the Administrative Procedure Act, we review the administrative record de novo without
according deference to the decision of the district court.” Karpova v. Snow, 497 F.3d 262, 267
(2d Cir. 2007). However, we will only set aside agency decisions that are “arbitrary, capricious,
an abuse of discretion, or otherwise not in accordance with law,” or where there is no “rational
connection between the facts found and the choice made.” See id. at 267–68 (citing 5 U.S.C.
§ 706(2)(A)).

       Here, the ALJ and ARB approved, and the district court enforced, the settlement agreement
between Gupta and Compunnel. In reviewing a district court’s decision to enforce a settlement
agreement, we review legal conclusions de novo and factual findings, including whether a
settlement agreement existed and the parties assented to it, for clear error. Ciaramella v. Reader’s
Digest Ass’n, Inc., 131 F.3d 320, 323–24 (2d Cir. 1997). We review a district court’s denial of
reconsideration for abuse of discretion. See Harris v. Kuhlmann, 346 F.3d 330, 348 (2d Cir.
2003).

        The district court did not err by concluding that Gupta entered into a valid settlement
agreement with defendants. 1 “A settlement agreement is a contract that is interpreted according
to general principles of contract law.” Powell v. Omnicom, 497 F.3d 124, 128 (2d Cir. 2007). In
New York, “one who signs a document is, absent fraud or other wrongful act of the other
contracting party, bound by its contents.” Da Silva v. Musso, 53 N.Y.2d 543, 550 (1981).
Further, “a release that is clear and unambiguous on its face and which is knowingly and
voluntarily entered into will be enforced.” Pampillonia v. RJR Nabisco, Inc., 138 F.3d 459, 463
(2d Cir. 1998) (citing Skluth v. United Merchants & Mfrs., Inc., 559 N.Y.S.2d 280, 282 (1st Dep’t
1990)).

        The record shows that Gupta, after negotiating with Compunnel about the payment
schedule and terms of the release, signed the settlement agreement. The agreement provided that
Compunnel would pay Gupta $28,000 “as payment in full and final compensation from
[Compunnel] to Gupta arising from or in any way related to the employment of Gupta with
[Compunnel].” More specifically, the parties agreed to “giv[e] up their right to a trial in
connection with the allegations contained in the complaints filed with U.S. Department of Labor -
Wage and Hour Division (WHD) against [Compunnel] or any other rights which are the subject
of this Agreement and Stipulation including any rights in the administrative proceedings in [the
ALJ, ARB, or district court cases].” Thus, the district court correctly ruled that the terms of the
release contained in the settlement agreement were clear and unambiguous and enforced its terms
accordingly.

1
  Gupta only conclusorily challenges the district court’s ruling that the language of the settlement agreement was
clear and unambiguous, and that it was not procured through fraud or duress. In passing, Gupta refers to “the
unconscionable settlement of ‘INA’ claims” and that he signed one page of the settlement agreement “under duress.”
These two conclusory statements, unexplained and unsupported by legal authority, are not sufficient to properly
raise an argument on appeal. See Gerstenbluth v. Credit Suisse Sec. (USA) LLC, 728 F.3d 139, 142 n.4 (2d Cir.
2013).

                                                        3
        Gupta’s remaining arguments attacking the validity of the settlement agreement, and the
ALJ’s (and ARB’s) authority to approve, as here, a facially valid settlement agreement, are
meritless. As an initial matter, ALJs have “all powers necessary to conduct fair and impartial
proceedings,” which include, among other things, the power to “[t]erminate proceedings through
dismissal or remand when not inconsistent with statute, regulation, or executive order” and “[i]ssue
decisions and orders.” 29 C.F.R. § 18.12(b). Gupta has not pointed to any provision of the INA
or its implementing regulations that limits the ALJ’s (or ARB’s) authority to dismiss a case
pursuant to a valid settlement agreement. See Talukdar v. Dep’t of Veterans Affs., ARB No. 04-
100, 2007 WL 352434, at *2 (DOL Admin. Rev. Bd. Jan. 31, 2007) (concluding that ARB has the
same authority as ALJs to dismiss H-1B cases based on settlements reached by the parties). 2 The
parties appeared before the ALJ and agreed that the settlement had “the same force and effect as
an [o]rder made after a full hearing pursuant to 20 C.F.R. § 655.840 in accordance with 29 C.F.R.
§ 18.71(b)(1).” Further, the record demonstrates that Gupta was personally present when the
parties submitted the agreement to the ALJ, did not then object to it, and negotiated and signed the
agreement himself. Lastly, the ARB’s decision constituted a “final agency action” subject to
judicial review substantially for the reasons stated by the district court. See Bennett v. Spear, 520
U.S. 154, 177–78 (1997); see also 5 U.S.C. § 704. Accordingly, Gupta’s agreement with
Compunnel is valid, it extinguished his claims against his former employer, the DOL’s ALJ and
ARB properly approved the settlement, and the district court correctly granted Compunnel and the
DOL summary judgment and denied relief on reconsideration.

      We have considered all of Gupta’s remaining arguments and find them to be without merit.
Accordingly, we AFFIRM the judgment of the district court.

                                                     FOR THE COURT:
                                                     Catherine O’Hagan Wolfe, Clerk of Court




2
  As the district court acknowledged, H-1B claims are settled routinely. See U.S. Dep’t of Labor, Office of
Administrative Law Judges, LCA Decisions,
https://www.oalj.dol.gov/PUBLIC/INA/REFERENCES/CASELISTS/LCA_DECISIONS.HTM.

                                                         4